662 S.E.2d 901 (2008)
Thomas Mitchell BROOKS
v.
James U. DOWNS, Superior Court Judge, Swain County.
No. 173P08.
Supreme Court of North Carolina.
June 11, 2008.
Thomas M. Brooks, Pro Se.
*902 Kathleen U. Baldwin, Assistant Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Plaintiff on the 17th day of April 2008 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Swain County:
"Dismissed by order of the Court in Conference this the 11th day of June 2008."